Hart, J., (after stating the facts). There are authorities which hold that where a crop is sown by a trespasser, and is by him cultivated’ and severed, it becomes the personal property of the severer as against the owner of the land. 8 R. C. L., p. 366, and cases cited. But it is not necessary for us to pass upon this proposition; for it is not involved in this case. Jeffres leased the land from Orie Plair, who claimed to be the owner of it. He planted, cultivated and harvested the crop while he was in possession of the land. The rule in such cases is that, with respect, to crops which are the result wholly of the labor of the person holding adversely or his tenant, and which he has severed and removed from the premises while still in possession, the title is in him, and that the sole remedy of,the owner of the land is his action for mesne profits. It has been said that it would be an oppressive rule to require every one who may be found to have a bad title to pay the gross value of all the crops he has raised; and it would be an inconvenience to the public if the bad title of the farmer to his land attached to the crops he offered for sale, and rendered it necessary to have an abstract of his title to make it safe to purchase .his produce. Page v. Fowler, 39 Cal. 412, 2 Am. Rep. 462; Phillips v. Keysaw (Okla.), 56 Pac. 695; Brothers v. Hurdle, 32 N. C. 490; Faulcon v. Johnston, 102 N. C. 264, 11 Am. St. Rep. 737; Waltenbarger v. Hall (Okla.), 110 Pac. 911; Lynch et al. v. Sprague Roller Mills (Wash), 99 Pac. 578. See 12 Cyc. 977. Counsel for plaintiff seeks to reverse the judgment upon the authority of Floyd v. Ricks, 14 Ark. 286; but we do not think the case sustains the contention of counsel. The facts in that case show that the purchaser of the land had entered into possession of it, and had taken charge of the crop and applied it to his own use. Suit was brought by the maker of the crop, who was a trespasser, against the purchaser in possession for conversion. The settler had nothing beyond a mere naked possession, and the court held that he could not recover. The judgment will be affirmed. Humphreys, J., not participating.